       Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 KEVIN BEAUREGARD,                                :
                                                  :
        Plaintiff,                                :   NO. 2:21-cv-00868
                                                  :
 vs.                                              :   COMPLAINT
                                                  :
 CHRISTOPHER BREAUX; KAYLA                        :   JURY TRIAL REQUESTED
 ENGLISH; TIMOTHY KENNEDY;                        :
 ROLAND KINDELL; ARTHUR LAWSON;                   :
 and JOHN DOE OFFICERS OF THE                     :
 GRETNA POLICE DEPARTMENT,                        :
                                                  :
        Defendants.

       Plaintiff Kevin Beauregard, by and through his undersigned counsel, complains that

Defendants—Christopher Breaux, Kayla English, Timothy Kennedy, Roland Kindell, and John

Doe Officers of the Gretna Police Department (collectively, “Officer Defendants”), individually

and in their official capacities as police officers of the City of Gretna, and Arthur Lawson

(“Lawson”)—violated his constitutional rights and the laws of the State of Louisiana. He shows

the Court as follows:

                                 NATURE OF THE ACTION

Mr. Beauregard Endured an Atrocious Beating on May 5, 2020

       1.      This case involves the unnecessary and brutal beating of Mr. Beauregard by officers

of the Gretna Police Department (“GPD”) on May 5, 2020. Mr. Beauregard, a 32-year-old Black

man, was punched, kicked, and strangled by Officer Defendants while restrained by handcuffs—

in other words, when he posed no threat. As a result of the incident, Mr. Beauregard suffered

numerous injuries, including those to his neck and back. Officer Defendants acted under the color

of law in violation of Mr. Beauregard’s constitutional rights under the Fourth and Fourteenth

Amendments of the United States Constitution, and in violation of Mr. Beauregard’s civil rights

under 42 U.S.C. § 1983, for which Mr. Beauregard now seeks damages and attorneys’ fees.

       2.      While in GPD custody, Mr. Beauregard was handcuffed to a holding cell bench by
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 2 of 19




his left hand, as his right arm was in a soft cast. He was sitting on the bench, upright and with his

back to the wall. Officer Defendants began taunting Mr. Beauregard as he sat in this position,

accusing him of being a drug dealer and displaying to him allegedly seized drug evidence.

Frustrated by the taunts, Mr. Beauregard drove his leg backwards and kicked the holding cell wall

underneath the bench and behind him.

        3.      Even though Mr. Beauregard was still restrained and handcuffed to the bench,

posing no risk of harm to any GPD staff, a GPD officer charged at Mr. Beauregard and swung at

him with a closed fist. Mr. Beauregard turned his head to avoid the initial blow from the officer,

but the officer then body slammed the seated Mr. Beauregard and pushed the right side of his face

into the cell wall.

        4.      Another GPD officer uncuffed Mr. Beauregard and threw him to the holding cell

floor, at which point several officers rushed into the room, such that a total of six or seven GPD

officers all began to simultaneously beat Mr. Beauregard with closed fists, elbows, and knees.

Multiple officers held down Mr. Beauregard by his legs, as one officer strangled him; another

repeatedly kicked him in the ribs; and still another twisted the arm in a cast, all while shoving a

knee into Mr. Beauregard’s left side.

        5.      Mr. Beauregard endured the brutal beating for approximately ten to fifteen minutes.

        6.      With his left arm handcuffed to a bench and another in a cast, Mr. Beauregard at no

point posed a risk of harm to any person—officer or otherwise. This was especially so when

Mr. Beauregard was pinned to the ground by several officers at one time, helpless and unable to

defend himself or avoid the blows.




                                                -2-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 3 of 19




        7.       Due to the ongoing and pervasive anxiety and emotional distress that

Mr. Beauregard has suffered in the wake of this beating, Mr. Beauregard lost his job and now lives

in his car.

The Senseless Violence Mr. Beauregard Endured Is Not Atypical

        8.       Mr. Beauregard is one of numerous individuals who allege they have endured

senseless violence at the hands of GPD, 1 a department with a disturbing history of discrimination

and violence against Black people. 2

        9.       Moreover, this most recent beating is not Mr. Beauregard’s first negative encounter

with police. Indeed, his youth involves a history of similarly unprovoked negative encounters.

Those multiple instances of police harassment and assault underly his outrage with the

circumstances at issue here. They have also bred such distrust in law enforcement that he feels

obligated to vindicate his civil rights for the most recent horror he endured as a Black man in

America.




1   See, e.g., Durant v. Brooks, 826 F. App’x 331 (5th Cir. 2020) (alleging that GPD officers kicked and punched
    man who was handcuffed in back of police vehicle); Manis v. Zemlik, 11-799 (La. App. 5 Cir. 5/8/12), 96 So. 3d
    509, writ denied sub nom. Manis ex rel. Plaisance v. Zemlik, 2012-1283 (La. 10/8/12), 98 So. 3d 852 (suit arising
    from GPD officer shooting and killing suspect who was restrained in back seat of police car); Joseph ex rel. Estate
    of Joseph v. Bartlett, 981 F.3d 319 (5th Cir. 2020) (alleging that GPD officers unnecessarily tased and beat a
    mentally ill man, resulting in his death); Bailey v. Normand, No. CIV.A. 12-2795, 2014 WL 5113348 (E.D. La.
    Oct. 10, 2014), aff’d sub nom. Bailey v. Lawson, 614 F. App’x 752 (5th Cir. 2015) (alleging that GPD officers
    brutally assaulted a woman during execution of a search warrant); Morris v. Mekdessie, No. CV 14-1741, 2016
    WL 740340 (E.D. La. Feb. 25, 2016), aff’d, 768 F. App’x 299 (5th Cir. 2019) (alleging that GPD officer tased
    and beat man restrained during traffic stop); Francois v. Blandford, No. CIV.A. 10-1330, 2011 WL 666873 (E.D.
    La. Jan. 24, 2011), report and recommendation adopted, No. CIV.A. 10-1330, 2011 WL 666869 (E.D. La. Feb.
    11, 2011) (alleging that GPD officer choked man to point of unconsciousness, then inserted his finger into
    plaintiff's rectum).
2   See, e.g., Southern Poverty Law Center, Racial Profiling in Louisiana: Unconstitutional and Counterproductive,
    5 (2018), https://www.splcenter.org/sites/default/files/leg_special_report_racial_final.pdf (“In 2016, black
    people comprised two-thirds of people arrested in Gretna but only one-third of the city’s population.”); Brittany
    Burk, Royal Cyril Brooks: One Victim of a Corrupt Police Department (2016),
    https://repository.library.northeastern.edu/downloads/neu:m042z1655?datastream_id=content; Andrea J. Ritchie
    & Joey L. Mogul, In the Shadows of the War on Terror: Persistent Police Brutality and Abuse of People of Color
    in the United States, 1 DEPAUL J. FOR SOC. JUST. 175, 229 (2008).

                                                        -3-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 4 of 19




        10.      Prior to the events for which he now sues, Mr. Beauregard experienced the

following encounters with police:

        •     In or around 2003, when Mr. Beauregard was 14 years old, he was attacked by a police
              officer while waiting outside of a Circle K in Kenner, Louisiana. The officer claimed
              that Mr. Beauregard was out past curfew and started hitting him. The officer never
              asked for Mr. Beauregard’s name or any other information. While Mr. Beauregard was
              not seriously physically injured, he was traumatized and disturbed by this unprovoked
              attack.

        •     In or around 2005, when Mr. Beauregard was 16 years old, he and a friend were
              walking back from a store in New Orleans East when an officer pulled his police cruiser
              over next to them and asked for their names. Mr. Beauregard, who was apprehensive
              of the officer following the attack he suffered two years prior, considered limited
              interaction safer than a more prolonged conversation and provided his identification.
              The officer subsequently put Mr. Beauregard and his friend in the back of his car and
              charged them with trespassing.

        •     In or around 2006, when he was 17 years old, Mr. Beauregard was physically attacked
              by a police officer—for the second time in his youth—while attempting to register for
              school in Houston, Texas. Mr. Beauregard had stepped out of the school office to take
              a phone call and heard a police officer laughing with a few teenage girls. The officer
              had said something about Mr. Beauregard, and Mr. Beauregard asked the officer why
              he was laughing. The officer then hit Mr. Beauregard and tackled him to the ground.

        11.      Mr. Beauregard’s experience is unfortunately not unique among Black youth:

                 Black youth are systematically profiled and targeted by police, and make up
                 35% of arrests of people under 18; twice as likely to be arrested as white
                 youth; disproportionately tried as adults; twice as likely to be sentenced to
                 life without parole; five times as likely to be incarcerated or committed; and
                 more likely to be sent to adult facilities, and to be held in solitary
                 confinement. . . . Black students are twice as likely to be arrested or referred
                 to law enforcement while at school. 3




3   The Movement for Black Lives, End the War on Black Youth, https://m4bl.org/policy-platforms/end-the-war-on-
    black-youth/. See also Carrie Spector, Schools need to acknowledge their part in the criminalization of Black
    youth, Stanford scholar says, Stanford News, June 18, 2020, https://news.stanford.edu/2020/06/18/school-
    systems-make-criminals-black-youth/; Criminalization of Minority Youth: Youth Criminally Tried and
    Incarcerated as Adults, Shadow Report to the U.N. Committee on the Elimination of All Forms of Racial
    Discrimination,        June       30,        2014,        https://media.law.miami.edu/clinics/pdf/2014/CERD-
    Criminalization%20of%20Youth.pdf; Victor M. Rios, The Hyper-Criminalization of Black and Latino Male
    Youth in the Era of Mass Incarceration, 8 Souls 40 (2006).

                                                     -4-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 5 of 19




        12.      The targeting of minority Black youth by police perpetuates cycles of

criminalization and poverty in Black communities. Young Black people who have negative

interactions with law enforcement have lower educational achievement and a higher likelihood of

being incarcerated in the future. 4

        13.      The abuse that Mr. Beauregard endured at the hands of GPD was a continuation of

this pattern of discriminatory treatment that he and many people of color are forced to confront

from a young age.

        14.      Mr. Beauregard seeks to hold Lawson and Officer Defendants accountable for

violating his constitutional and statutory rights on May 5, 2020. It is evident that, unless and until

Defendants are held accountable for their racially motivated misconduct and violence, they will

continue to violate the rights of Black people—regardless of whether those individuals are

cooperative, subdued, or otherwise pose no threat.

                                    JURISDICTION AND VENUE

        15.      This action seeks to redress the deprivation under color of statute, ordinance,

regulation, custom, or usage of rights, privileges, and immunities secured to Mr. Beauregard by

the Constitution and laws of the United States. Mr. Beauregard brings this action pursuant to 42

U.S.C. §§ 1983 and 1988.

        16.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343(a)(3).

        17.      The Court has supplemental jurisdiction over all other claims asserted under the

laws of the State of Louisiana, pursuant to 28 U.S.C. § 1367, because they arise out of the same




4   See, e.g., Anna Aizer & Joseph Doyle, What is the Long-Term Impact of Incarcerating Juveniles?, VOX EU, July
    16, 2013, https://voxeu.org/article/what-long-term-impact-incarcerating-juveniles; Kim Eckart, How a police
    contact by middle school leaders to different outcomes for Black, white youth, University of Washington News,
    Dec. 3, 2020, https://www.washington.edu/news/2020/12/03/how-a-police-contact-by-middle-school-leads-to-
    different-outcomes-for-black-white-youth/.

                                                     -5-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 6 of 19




operative facts and are so related to the federal claims that they are part of the same case or

controversy.

       18.     Venue is proper in this District in accordance with 28 U.S.C. § 1391(b) because, on

information and belief, the Officer Defendants reside in Jefferson Parish, Louisiana, which is

located in this District, and a substantial part of the events giving rise to the claims herein occurred

in Jefferson Parish, Louisiana, which is located in this District.

                                              PARTIES

       19.     Plaintiff Kevin Beauregard is a resident of Harvey, Louisiana.

The Officer Defendants

       20.     Defendant Christopher Breaux was, at all relevant times, an officer at GPD. On

information and belief, Breaux resides in Jefferson Parish, Louisiana. Breaux is sued in his

individual and official capacities.

       21.     Defendant Kayla English was, at all relevant times, an officer at GPD. On

information and belief, English resides in Jefferson Parish, Louisiana. English is sued in her

individual and official capacities.

       22.     Defendant Timothy Kennedy was, at all relevant times, an officer at GPD. On

information and belief, Kennedy resides in Jefferson Parish, Louisiana. Kennedy is sued in his

individual and official capacities.

       23.     Defendant Roland Kindell was, at all relevant times, a sergeant at GPD. On

information and belief, Kindell resides in Jefferson Parish, Louisiana. Kindell is sued in his

individual and official capacities.

       24.     Defendant John Doe Officers of GPD (“Does”), at all relevant times, were

employed as officers by GPD. Mr. Beauregard is not aware of the true names and capacities of

Does and therefore sues Does by such fictitious names. On information and belief, Does reside in

                                                 -6-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 7 of 19




Jefferson Parish, Louisiana. Does are sued in their individual and official capacities. Mr.

Beauregard will amend this complaint to state the true name and capacity of Does when such have

been ascertained.

          25.   Defendants Breaux, English, Kennedy, Kindell, and Does (the “Officer

Defendants”) were, at all relevant times, employed as commissioned police officers by GPD, and

were acting and/or neglected to act in the course and scope of their employment and under color

of law.

          26.   The Officer Defendants are liable jointly, severally, and in solido for the intentional,

excessive, and/or otherwise unconstitutional and tortious conduct set forth below.

Defendant Lawson

          27.   Defendant Arthur Lawson was, at all relevant times, the Chief of GPD. On

information and belief, Lawson resides in Jefferson Parish, Louisiana. Upon information and

belief, Lawson’s responsibilities include but are not limited to the hiring, training, supervision,

discipline, administration, policies, customs, practices, operations, management, and control of

GPD and its officers, including the Officer Defendants. As such, Lawson was the final policy

maker for GPD in the areas of law enforcement and the employment, training, and supervision of

police officers. As a matter of federal law, Lawson is liable for his own actions as final policy

maker. As a matter of Louisiana state law, Lawson is liable for his own actions and is vicariously

liable for the actions of the Officer Defendants. Lawson is sued in his official capacity.




                                                 -7-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 8 of 19




                                              FACTS

The Traffic Stop and Search of Mr. Beauregard’s Car

       28.     On May 5, 2020, at around 11:20 P.M., Mr. Beauregard was pulling out of the

Sentry Inn, a motel located at 50 Westbank Expressway, in his grey 2012 Chevy Malibu. He had

purchased the car three days prior, so it still bore the dealer’s tags and was in normal operating

condition.

       29.     At approximately 11:25 P.M., Defendant English pulled Mr. Beauregard over at or

near the intersection of Vespasian Blvd. & L B Landry Ave.

       30.     Upon information and belief, Defendant English had followed Mr. Beauregard

from the motel parking lot.

       31.     Defendant English approached Mr. Beauregard’s vehicle and asked him where he

was going and if he had a license, registration for the car, and proof of insurance.

       32.     Before Mr. Beauregard could provide this information, Defendant English stated

that she smelled marijuana and asked if Mr. Beauregard had any weapons or narcotics in the car.

Mr. Beauregard did not answer her question and stated that he did not give his consent for

Defendant English to search his car.

       33.     Defendant English asked Mr. Beauregard to step out of the car. Mr. Beauregard

asked why she wanted him to step out of the car and asked if he was being arrested.

       34.     Defendant English told Mr. Beauregard that he was being detained, removed him

from the car, and handcuffed him.

       35.     Mr. Beauregard did not receive any Miranda warnings and was not otherwise

informed of his rights upon arrest.

       36.     Mr. Beauregard had a soft cast on his right hand, so Defendant English handcuffed

his left hand to his right leg and made him sit on the sidewalk.

                                                -8-
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 9 of 19




        37.      Two more squad cars then arrived on the scene.

        38.      Mr. Beauregard heard an unknown male officer say, “We followed you from the

hotel.” Defendant English responded by hushing the officer. Mr. Beauregard asked the officer to

repeat himself, but the officer did not oblige.

        39.      Defendant English searched Mr. Beauregard’s car, after which a second officer also

searched the car.

        40.      During the search, the officers found a firearm and marijuana.

        41.      Mr. Beauregard sat handcuffed on the side of the road for approximately an hour

and a half.

        42.      After the search, Defendant English and Defendant Doe picked up a still handcuffed

Mr. Beauregard from the side of the road, one on each side, each carrying an arm and a leg, and

carried him into the squad car.

        43.      The officers then brought Mr. Beauregard to GPD.

The Search of Mr. Beauregard’s Motel Room

        44.      When he arrived at GPD, Defendant English and Defendant Doe uncuffed Mr.

Beauregard and walked him into the station.

        45.      Once they were inside the station, Defendant English and Defendant Doe

handcuffed Mr. Beauregard’s left arm to a chair.

        46.      Mr. Beauregard did not receive Miranda warnings and was not otherwise informed

of his rights.

        47.      Regardless, Defendant English questioned Mr. Beauregard for at least fifteen to

twenty minutes, asking to where Mr. Beauregard had been driving and threatening to tow his car.




                                                  -9-
        Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 10 of 19




           48.   Officer Defendants informed Mr. Beauregard that they found a motel room key

during their search of his car. They asked Mr. Beauregard for permission to go into the motel room,

which he refused to provide.

           49.   Defendant English again threatened to tow Mr. Beauregard’s car, telling him it

would not be towed if he let the police search the motel room. Mr. Beauregard again refused to

permit the search.

           50.   Defendant English also asked Mr. Beauregard if she could look through his phone.

He declined.

           51.   On information and belief, Officer Defendants procured a search warrant for

Mr. Beauregard’s motel room.

           52.   Mr. Beauregard was next taken by Defendant Doe to a holding cell, where he sat

alone with his right arm in a cast and his left arm handcuffed to a metal bench connected to the

wall.

           53.   About fifteen minutes later, Officer Defendants returned to the police station and

showed Mr. Beauregard money and an ounce of marijuana.

The Attack on Mr. Beauregard

           54.   A group of about four Officer Defendants then began to taunt Mr. Beauregard,

accusing him of being a drug dealer and displaying evidence of said drugs recently brought to the

station.

           55.   Mr. Beauregard asked Defendant Kindell about his Miranda rights. Defendant

Kindell responded by pointing to the wall, where a sign was hanging that listed Miranda rights.

           56.   Mr. Beauregard, still handcuffed to the bench, moved his foot backward in a burst

of exasperation, kicking the wall behind him and underneath the bench—in the direction opposite

from where Officer Defendants stood.

                                               - 10 -
     Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 11 of 19




          57.   Defendant Kindell told Mr. Beauregard to “kick the wall again.” Mr. Beauregard

did so.

          58.   Defendant Kindell then charged at Mr. Beauregard and swung at him with a closed

fist. Mr. Beauregard, sitting upright on the bench to which he was handcuffed, turned his head to

avoid Defendant Kindell’s blow.

          59.   Defendant Kindell then threw his own body against the seated Mr. Beauregard,

pushing the right side of his face and as much of his body as possible into the wall.

          60.   Another Officer Defendant uncuffed Mr. Beauregard from the bench and threw him

to the ground. The Officer Defendants, around six or seven in total, then all began attacking

Mr. Beauregard. Upon information and belief, these were the same officers who had searched

Mr. Beauregard’s motel room.

          61.   Mr. Beauregard was face down with his nose pressed into the ground, while two to

four Officer Defendants were on top of Mr. Beauregard’s legs, restraining him.

          62.   While Mr. Beauregard was subdued by Officer Defendants on the floor, Defendant

Kindell grabbed Mr. Beauregard’s head, encircling Mr. Beauregard’s neck with his hands. He then

dug all ten fingers into Mr. Beauregard’s neck, strangling him.

          63.   Mr. Beauregard felt like he was choking.

          64.   Defendant Kindell was kneeling on the ground with Mr. Beauregard’s head in

between his legs. In this position, Mr. Beauregard was unable to move his head to the left or right,

or otherwise obtain relief from Defendant Kindell’s strangling.

          65.   Mr. Beauregard was still face down and pinned to the ground when another Officer

Defendant attacked. This Officer Defendant repeatedly kicked Mr. Beauregard in the ribs, all while

he was still being strangled.



                                               - 11 -
     Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 12 of 19




        66.     As Mr. Beauregard alternated between using his free arm to try to remove

Defendant Kindell’s fingers from his neck and to protect his ribs from the repeated kicking,

Defendant English twisted Mr. Beauregard’s casted right arm upward and behind him. As this was

occurring, a third Officer Defendant repeatedly jabbed their knee into Mr. Beauregard’s left side.

        67.     Mr. Beauregard was in a severe amount of pain throughout the beating and, because

he was restrained by multiple Officer Defendants, he was unable to avoid the onslaught of blows.

        68.     Mr. Beauregard—who had done nothing more than kick a wall behind him twice—

lay face down and helpless on the floor, unable to resist the beating because of the pain and anguish

he suffered throughout its occurrence.

        69.     Mr. Beauregard endured the beating for at least ten to fifteen minutes, during which

time he felt terrified, defenseless, violated, and traumatized.

        70.     At no point did Mr. Beauregard pose a threat to any of the officers. Not only was

he restrained by handcuffs to a solid bench, he was alone in a holding room and had no access to

any weapon or anything that could be used as a weapon.

        71.     After the beating, Mr. Beauregard was taken to central lockup at Jefferson Parish

Correctional Center, where he requested medical attention. He received only ibuprofen.

        72.     Mr. Beauregard was never seen by an EMT or another medical professional during

the five days he spent at Jefferson Parish Correctional Center.

        73.     As a result of the attack, Mr. Beauregard sustained multiple injuries to his head,

neck, and torso, and continues to suffer from ongoing neck and back problems caused by the attack.

        74.     Mr. Beauregard was forced to delay surgery on his right hand, which was in a soft

cast at the time.

        75.     Mr. Beauregard has continued to endure significant mental and emotional stress

and anxiety, which has made it challenging for him to live his day-to-day life.

                                                - 12 -
       Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 13 of 19




        76.    Before his incident, Mr. Beauregard was a lead technician for a commercial cleaner,

where he repaired and cleaned fans and other appliances.

        77.    After the beating, Mr. Beauregard had significant difficulties focusing at work.

Because of the pervasive stress and anxiety, he had multiple emotional breakdowns while on the

job.

        78.    As a result of his emotional distress, Mr. Beauregard lost his job.

        79.    Mr. Beauregard now lives in his car.

        80.    The stress and anxiety have continued to dominate Mr. Beauregard’s life, and are

exacerbated by the fact that Mr. Beauregard must now also worry about being able to raise and

provide for his five-year-old son.

                                  FIRST CAUSE OF ACTION
                               42 U.S.C. § 1983 – Excessive Force
                                  (As to the Officer Defendants)

        81.    Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

        82.    42 U.S.C. § 1983 provides:

               Every person, who under color of any statute, ordinance, regulation,
               custom or usage of any state or territory or the District of Columbia
               subjects or causes to be subjected any citizen of the United States or
               other person within the jurisdiction thereof to the deprivation of any
               rights, privileges or immunities secured by the constitution and law
               shall be liable to the party injured in an action at law, suit in equity,
               or other appropriate proceeding for redress. . . .

        83.    The Officer Defendants deprived Mr. Beauregard of clearly established rights

secured to him under the United States Constitution, particularly the Fourth Amendment rights to

be free from unreasonable seizures and the use of excessive force against one’s person.

        84.    The Officer Defendants’ use of excessive force against Mr. Beauregard was the

proximate and direct cause of Mr. Beauregard’s injuries. This use of force was not reasonable,

                                                - 13 -
     Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 14 of 19




proportional, or appropriate, given that Mr. Beauregard was not resisting arrest, had never made

any threatening gestures toward the Officer Defendants, and did not pose any threat to the safety

of the Officer Defendants or any other person. Any reasonable police officer in these circumstances

would have recognized that the excessive and violent force applied to Mr. Beauregard while he

was restrained or otherwise subdued was utterly unjustified, unnecessary, and unreasonable.

       85.     In depriving Mr. Beauregard of his rights under the United States Constitution, the

Officer Defendants acted under color of law in their respective capacities as Gretna police officers,

and their joint and several actions and omissions were conducted within the scope of their

respective official duties or employment. This deprivation under color of law is actionable under

and may be redressed by 42 U.S.C. § 1983.

                                   SECOND CAUSE OF ACTION
                                               Battery
                                    (As to the Officer Defendants)

       86.     Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

       87.     The Officer Defendants physically attacked Mr. Beauregard without his consent

and without legal justification.

       88.     The Officer Defendants intended to cause the harmful and offensive contact.

       89.     Mr. Beauregard was harmed as a result of the contact.

                                    THIRD CAUSE OF ACTION
                                              Negligence
                                    (As to the Officer Defendants)

       90.     Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

       91.     The Officer Defendants owed a heightened duty to Mr. Beauregard to protect him

from undue harm while he was in their custody.

                                                - 14 -
       Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 15 of 19




        92.    The Officer Defendants breached this duty when they brutally attacked Mr.

Beauregard.

        93.    As a direct and proximate result of the acts of the Officer Defendants described

herein, Mr. Beauregard suffered physical injury, psychiatric distress, and continues to suffer from

severe shock, distress, anguish, sorrow, and loss of enjoyment of life.

                                FOURTH CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress
                                  (As to the Officer Defendants)

        94.    Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

        95.    Mr. Beauregard asserts violations of Louisiana law relative to intentional torts by

the Officer Defendants, all of whom were acting within the course and scope of their employment

with GPD.

        96.    At all relevant times, the Officer Defendants were acting under the color of state

law.

        97.    The acts or omissions of the Officer Defendants, as described herein, deprived

Mr. Beauregard of his constitutional rights and caused him other damages.

        98.    As a direct and proximate result of the intentional acts of the Officer Defendants

described herein, carried out in reckless disregard, falsity, and/or without sufficient factual

information, Mr. Beauregard suffered physical injury and psychiatric distress, and continues to

suffer from severe shock, distress, anguish, sorrow, and loss of enjoyment of life.

        99.    The aforesaid physical and psychological injuries sustained by Mr. Beauregard

were caused wholly by reason of the intentional, reckless, and/or negligent acts of the Officer

Defendants as described herein.



                                               - 15 -
     Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 16 of 19




       100.    The Officer Defendants engaged in extreme and outrageous conduct, and acted

maliciously and with specific intent to oppress and harm Mr. Beauregard and/or with reckless

disregard for the consequences of their actions and omissions.

                                  FIFTH CAUSE OF ACTION
                                       Vicarious Liability
                                    (As to Defendant Lawson)

       101.    Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

       102.    At all relevant times, the Officer Defendants were acting under color of law and in

the course and scope of their employment with GPD.

       103.    Accordingly, as a matter of Louisiana law, Defendant Lawson, in his Official

Capacity as Chief of GPD, is vicariously liable for all conduct of, or attributable to, the Officer

Defendants.

                                  SIXTH CAUSE OF ACTION
                                           Conspiracy
                                  (As to the Officer Defendants)

       104.    Mr. Beauregard hereby incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein.

       105.    The Officer Defendants planned and accomplished an unlawful purpose by

violating Mr. Beauregard’s constitutional rights under the Fourth and Fourteenth Amendments and

his civil rights under 42 U.S.C. § 1983, namely, the use of excessive force on, battery of, and

intentional infliction of emotional distress upon Mr. Beauregard.

       106.    The Officer Defendants, by committing overt, hostile acts during the attack on

Mr. Beauregard that lasted more than ten minutes—including that some Officer Defendants pinned

Mr. Beauregard to the ground so that the remaining Officer Defendants could strangle, kick, knee,

and otherwise make intentional physical contact with Mr. Beauregard—acted in concert and

                                              - 16 -
     Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 17 of 19




assisted one another to accomplish the unlawful purpose described above.

       107.    These discriminatory and violent actions against Mr. Beauregard by the Officer

Defendants were executed under the color of law with racial animus, resulting in Mr. Beauregard’s

physical and mental trauma.

       108.    The Officer Defendants’ actions are consistent with previous discrimination and

racial violence against Black people by the GPD.

       109.    The Officer Defendants are therefore conspiratorially liable for all torts and

misconduct as set forth in this complaint, pursuant to Louisiana Civil Code § 2324 and 42 U.S.C.

§ 1983.

                                    PRAYER FOR RELIEF

       Mr. Beauregard respectfully requests that this Court enter judgment for Mr. Beauregard

and against each Defendant, jointly and severally, and award the following relief, in each case, in

an amount to be determined at trial for violations of Mr. Beauregard’s constitutional rights:

           a. Compensatory damages;

           b. Declaratory damages;

           c. Punitive damages;

           d. Special damages;

           e. Reasonable attorneys’ fees and costs;

           f. Prejudgment interest; and

           g. Such other relief as this Court may deem just and proper.



 Dated: April 30, 2021                           Respectfully submitted,

                                                 /s/ Stephanie L. Willis
                                                 Stephanie L. Willis
                                                 LA. Bar No. 31834

                                              - 17 -
Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 18 of 19



                                 swillis@laaclu.org
                                 ACLU FOUNDATION OF LOUISIANA
                                 P.O. Box 56157
                                 New Orleans, LA 70156
                                 (t) 516.435.5570

                                 Nora S. Ahmed*
                                 nahmed@laaclu.org
                                 P.O. Box 56157
                                 New Orleans, LA 70156
                                 New Orleans, LA 70112
                                 (t) 917.842.3902

                                 Nicholas S. Davis*
                                 Nick.Davis@alston.com
                                 ALSTON & BIRD LLP
                                 3700 Hulen St., Ste. 150
                                 Fort Worth, TX 76107
                                 (t) 214.922.3400

                                 Katherine W. Gamsey*
                                 Katie.Gamsey@alston.com
                                 Max E. Rubinson*
                                 Max.Rubinson@alston.com
                                 ALSTON & BIRD LLP
                                 1201 West Peachtree Street
                                 Suite 4900
                                 Atlanta, GA 30309
                                 (t) 404.881.7000

                                 Ashley De Vance*
                                 Ashley.DeVance@alston.com
                                 ALSTON & BIRD LLP
                                 333 South Hope Street
                                 16th Floor
                                 Los Angeles, CA 90071
                                 (t) 213.576.1000

                                 *Pro Hac Vice Application Forthcoming

                                 Counsel for Kevin Beauregard




                              - 18 -
      Case 2:21-cv-00868-BWA-MBN Document 1 Filed 04/30/21 Page 19 of 19




                               CERTIFICATE OF SERVICE


I certify that a copy of the foregoing in the Court’s CM/ECF system which will automatically
provide notice to all counsel of record, this 30 day of April, 2021.

                                                              /s/ Stephanie L. Willis
                                                              Stephanie L. Willis




                                             - 19 -
LEGAL02/40580030v7
